Motion for a stay denied, subject, however, to the provisions of the stipulation attached to the -order to show cause. The appellants are directed to perfect the appeals on the original records, without printing the same, but upon printed appellants’ points; the original records and appellants’ printed points to be served and filed on or before October 10, 1962, with notice of argument for the November 1962 Term of this court, said appeals to be argued or submitted when reached. Concur — Botein, P. J., Rabin, Stevens, Eager and Steuer, JJ.